354 F.2d 687
Homer WILLIAMS, Appellant,v.Dr. George BETO, Director Texas Department of Corrections, Appellee.
No. 21960.
United States Court of Appeals Fifth Circuit.
Jan. 4, 1966.

Homer Williams, in pro. per.
Sam R. Wilson, Asst. Atty. Gen., Houston, Tex., Waggoner Carr, Atty. Gen., of Texas, Hawthorne Phillips, First Asst. Atty. Gen., Stanton Stone, Executive Asst. Atty. Gen., Howard M. Fender, Allo B. Crow, Jr., Asst. Attys.  Gen., Austin, Tex., for appellee.
Before TUTTLE, Chief Judge, COLEMAN, Circuit Judge, and HUNTER, District Judge.
PER CURIAM.


1
This is an appeal from a judgment of the district court denying a writ of habeas corpus by which appellant sought to attack a texas state court sentence imposed pursuant to Article 63, Texas Penal Code, the Habitual Offender Statute.  He contends that the indictment reciting the former convictions sshould not have been read to the trial jury and that proof of these convictions was not properly made.  The complaints are without merit.  Taylor v. Beto, 5 Cir., 346 F.2d 157; Reed v. Beto, 5 Cir., 343 F.2d 723; 11 A.L.R.2d 870.


2
Affirmed.